Citation Nr: 1513596	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-40 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from June 1959 to March 1961 and from January 1962 to March 1980.  He died on August [redacted], 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In this regard, while a November 2008 rating decision initially denied service connection for the cause of the Veteran's death, in December 2008, the appellant submitted additional evidence consisting of a medical opinion and, therefore, her claim was reconsidered in the May 2009 rating decision.  38 C.F.R. § 3.156(b) (2014).  

The appellant and her daughter testified via video-conference before the undersigned Veterans Law Judge in May 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  The Board notes that, in January 2013 communication, the appellant's attorney requested a hearing before a Decision Review Officer at the RO; however, in a March 2013 communication, he withdrew such request.

In May 2012 the Board remanded the appellant's case for additional development.  Thereafter, in January 2014, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court issued a Joint Motion for Remand vacating and remanding the Board's January 2014 decision.  Thus, the issue of entitlement to service connection for cause of the Veteran's death returns to the Board for further appellate review.

The Board notes that, at the time of the January 2014 Board decision, the appellant was represented by a different private attorney.  In November 2014, the appellant appointed Joseph Moore as her representative.  However, in March 2015, her representative stated that, as the appellant died, he requested to be withdrawn as representative under 38 C.F.R. § 20.608(b)(2).  Since the appellant has died and the matter is no longer before the Board, the representative's motion is granted. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file and a Veterans Benefit Management System (VBMS) claims file associated with the appellant's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.  A review of the VBMS claims file reveals the August 2014 Court issued Joint Motion for Remand and verification of the appellant's death by the Social Security Administration (SSA). 


FINDING OF FACT

In March 2015, the Board was notified that the appellant died in February 2015, which is confirmed by SSA records.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 



ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


